DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites a mental process.  For example, a human may associate spoken commands with specific operations and query a speaker when an unfamiliar command is spoken, as in the case when new vocabulary words are learned.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 13, 16, 19, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0204916 A1) in view of Sheynblat (US 2018/0113673 A1).
As to claims 1, 19, 20, 24, Li discloses an information processing device (brain wave controlling device, para. 0010) comprising: 
a processor, wherein in a case in which a user, biological information of the user and a single operation item of equipment are associated and recorded as reference information (mapping relation between a user’s pre-stored, preset brain wave signals and preset control instructions, para. 0054, 0062), the processor is configured to 
[query the user about an operation item to be executed by equipment only] in a case where biological information about the user satisfying a specific condition is acquired (brain wave of a user satisfies a preset condition, para. 0048, such as frequency threshold, para. 0051), but the single operation item of equipment to associate with the acquired biological information is not specified based on the reference information (if there is no preset control instruction which corresponds to the current brain wave, an error is reported, para. 0048).
Li differs from claims 1, 19, 20, 24 in that it does not teach querying the user only in a case where there is not pre-set brain wave associated with a control instruction, and associating and recording an operation item designated by the user in response to the query with the acquired biological information and the user, as updated reference information.  Rather, in Li, an error message is provided.
Sheynblat teaches a device which recognizes user voice commands to control electronic devices in which the user is queried only when a spoken device name is not found in the records, and creating or updating an association between the identified device and the target of the command (para. 0070-0075).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with the above teaching of Sheynblat in order to provide dynamic training and updating by the user. 
As to claim 2, Li in view of Sheynblat discloses: wherein the biological information satisfying the specific condition is biological information that is not removed by predetermined filtering (Li: an effective brain wave signal of the user is extracted from a signal having been subjected to a filtering process, para. 0042).
As to claim 3, Li in view of Sheynblat discloses: wherein the biological information satisfying the specific condition is biological information acquired within a predetermined amount of time from a point in time when specific information treated as a trigger is measured from the user (Li: the characteristic parameter of the brain wave signal satisfying a preset condition includes at least one of frequency and amplitude of the signal within a preset time period, para. 0008-0009, 0039, 0041).
As to claim 9, Li in view of Sheynblat discloses: wherein in a case where an operation item is not designated by the user in response to the query, the processor is configured to not associate an operation item with the acquired biological information (Sheynblat: association is not performed when the user does not confirm the association, para. 0074).
As to claim 13, Li in view of Sheynblat discloses: wherein in a case where an operation item designated by the user in response to the query is associated with different biological information, the processor is additionally configured to associate the acquired biological information instead of the different biological information with the operation item designated by the user (Sheynblat: updated coefficients are stored for improved speech recognition, para. 0081).
As to claim 16, Li in view of Sheynblat discloses: wherein in addition to the user, biological information of the user and the single operation item of equipment, environmental information is associated and recorded as the reference information (Sheynblat: environmental context such as location in the house, para. 0020-0021, 0038, 0042-0045, 0073, 0075), and 
only in a case where the biological information satisfying the specific condition is acquired, but the single operation item of the equipment to associate with the acquired biological information and measured environmental information is not specified, the processor is configured to query the user about an operation item to be executed by the equipment (Sheynblat:  user is queried only when a target of a spoken command is not found in the records, and in response to a user confirmation, an association is created (para. 0074).
As to claim 21, Li in view of Sheynblat discloses: wherein the device is configured to be worn on the user's ear (Sheynblat: device 100 may be an earbud, para. 0024).
As to claim 22, Li in view of Sheynblat discloses: wherein the biological information is measured by a biological information measuring device that is worn on the user's ear (Sheynblat: biological information includes sound energy picked up by the earbud, para. 0022).
As to claim 23, Li in view of Sheynblat discloses: wherein the environmental information includes at least one of image information, sound information, temperature information, humidity information, odor information, brightness information, or infrared information (Sheynblat: authentication parameters include temperature, para. 0024, 0062).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sheynblat, as applied to claim 1 above, and further in view of Steiner et al. (US 2015/0338917 A1, “Steiner”).
Li in view of Sheynblat differs from claim 4 in that it does not disclose: wherein the biological information satisfying the specific condition is biological information acquired after an operation is performed on the equipment a predetermined number of times or more.
Steiner teaches a system which records both the brain activity and the actions by the user that follow this thought, and correlates the two after sufficient times, which may be considered as “a predetermined number of times or more,” i.e. one or more (para. 0315).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Sheynblat with the above teaching of Steiner in order to dynamically learn new commands based on repeated use.
As to claim 5, Li in view of Sheynblat and Steiner discloses: wherein in a case where the single operation item of equipment to associate with the acquired biological information is not specified, the processor is configured to query the user about an operation item associated with biological information having a feature closest to a feature of the acquired biological information (Steiner: the system recognizes brain activity that is similar to the brain activity that user had when he performed a particular action, and queries the user with a validation question, para. 0317).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9, 13, 16, 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652